--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective July 17, 2012 (the
“Effective Date”), by and between ARKANOVA ENERGY CORPORATION, a Nevada
corporation (the “Company”), and REGINALD DENNY, an individual and resident of
16709 French Harbour Court, Austin, Texas 78734 (the "Executive").

WHEREAS, the Company is in the business of locating, acquiring and exploring oil
and gas properties;

WHEREAS, the Executive has experience in the control and senior management
functions of companies in the oil & gas industry in particular;

WHEREAS, the Executive is currently employed by the Company pursuant to the
terms of an Executive Employment Agreement dated July 17, 2010 which expires on
July 17, 2012 (the “Former Agreement”); and

WHEREAS, the Executive and the Company seek to enter into this Agreement, to be
effective immediately upon the termination of the Former Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Employment. On the Effective Date, the Executive is hereby employed and
engaged to serve the Company as the Chief Financial Officer of the Company, and
such additional titles as the board of directors of the Company (the “Board”)
may specify from time to time, and the Executive does hereby accept and agree to
such engagement and employment.

2. Employment Term. This Agreement has a term of one (1) year, beginning on the
Effective Date (the “Employment Term”). Upon expiration of the initial
Employment Term, this Agreement will automatically renew for another one (1)
year unless terminated in writing by either party no less than sixty (60) days
prior to the expiration or by either party pursuant to Section 16 of this
Agreement.

3. Directorship. Provided the Executive is not in breach of any terms of this
Agreement, and during the Employment Term, the Company agrees to nominate the
Executive for election as a director of the Company at all meetings of
stockholders held for the purpose of electing directors.

4. Duties. The Executive’s duties will be such duties and responsibilities as
the Board may specify, assign and reassign, in its sole and absolute discretion
from time to time, and will entail those duties customarily performed by the
Chief Financial Officer of a company with the revenue and number of employees
commensurate with those of the Company. Without limiting the generality of the
foregoing, the Executive’s duties will include the following:

  (a)

management of the complete accounting function to include payables, receivables,
payroll, general ledger, asset control, purchasing, inventory, depletion and
depreciation, etc.;

        (b)

production of financial statements in accordance with United States GAAP, and
management reports, on a monthly basis and on an as needed basis;


--------------------------------------------------------------------------------


  (c)

preparation of budgets and forecasts with expenditure analysis and variance
reporting to include capital, operational and financial;

        (d)

management of cash balances for timely commitment of funds and float control;

        (e)

responsible for all tax matters as to production and timely filing;

        (f)

prepare and file necessary disclosure documents with the SEC, including
quarterly reports on Form 10-Q, annual reports on Form 10-K, and current reports
on Form 8-K, and applicable documents with the FERC, and any and all documents
necessary to be filed with the State of Arkansas and other governmental
agencies;

        (g)

ensure compliance with contracts and agreements, their recording and
classification, enforceability and legality (with legal counsel);

        (h)

maintain the corporate records, minutes and bylaws for compliance with
management, shareholders and the IRS and government agencies;

        (i)

maintain adequate insurance for all coverages and conduct periodic reviews for
rates, coverages and any changes to operating conditions;

        (j)

implement a software package to facilitate the recording of operations, update
as necessary and maintain the security of the system; and

        (k)

liaison with audit firms for the annual audit and SEC filings.

(collectively the “Duties”).

5. Reporting. The Executive will report to the President and Chief Executive
Officer of the Company (the “CEO”).

6. Best Efforts of the Executive. During his employment hereunder, the Executive
must

  (a)

devote his business time, best efforts, business judgment, skill, and knowledge
to the advancement of the Company's interests and to the discharge of his duties
and responsibilities hereunder;

        (b)

diligently and faithfully execute and perform the Duties and responsibilities,
subject to the general supervision and control of the CEO; and

        (c)

conduct and maintain a professional relationship with all parties interacting
with the Company with the utmost regard for honesty and integrity.

7. Business Opportunities. During the Employment Term, the Executive agrees to
bring to the attention of the Board all written business proposals that come to
the Executive’s attention and all business or investment opportunities of an oil
and gas nature that are created or devised by the Executive and that relate to
areas in which the Company conducts business and might reasonably be expected to
be of benefit or interest to the Company or any of its subsidiaries. The
Executive may not participate in or compete within a 25 mile radius of existing
projects.

2

--------------------------------------------------------------------------------

8. Other Business, etc. The Company recognizes that the Executive is actively
engaged in other business, investments, and personal pursuits. Nothing in this
Agreement precludes the Executive from devoting reasonable periods required for:

  (a)

serving as a director or member of a committee of any organization or
corporation involving no conflict of interest with the interests of the Company;

        (b)

serving as a consultant in his area of expertise (in areas other than in
connection with the business of the Company), to government, industrial, and
academic panels where it does not conflict with the interests of the Company;
and

        (c)

managing his personal investments or engaging in any other business; provided
that such activities do not interfere with the regular performance of his duties
and responsibilities under this Agreement as determined by the Company.

9. Compensation of the Executive.

  (a)

As compensation for the services provided by the Executive under this Agreement,
the Company will pay the Executive an annual salary of $190,000.00, to be paid
in accordance with the Company's usual payroll procedures (the “Salary”).

        (b)

In addition to the Salary, the Executive may be eligible to receive an annual
bonus determined by the Board based on the performance of the Company.

10. Stock Option Grant. The Company may, in its discretion, grant to the
Executive incentive stock options to acquire shares of the Company’s common
stock on such terms as to be determined by the Board and in accordance with
applicable securities laws.

11. Benefits. The Executive will also be entitled to participate in any and all
Company benefit plans, from time to time, in effect for employees of the
Company. Such participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies.

12. Vacation, Sick Leave and Holidays. During the Employment Term, the Executive
is entitled to four (4) weeks of paid vacation in accordance with Company
policies established and in effect from time to time, with such vacation to be
scheduled and taken in accordance with the Company's standard vacation policies.
In addition, the Executive is entitled to such sick leave and holidays at full
pay in accordance with the Company's policies established and in effect from
time to time.

13. Business Expenses and Indemnity.

  (a)

The Company must promptly reimburse the Executive for all reasonable out-of-
pocket business expenses incurred in performing the Executive’s duties and
responsibilities hereunder in accordance with the Company's policies, provided
the Executive promptly furnishes to the Company adequate records of such
expenses.

3

--------------------------------------------------------------------------------


  (b)

The Company agrees to indemnify and hold the Executive harmless from any
liability, damage, or claim, including reasonable attorneys’ fees incurred by
the Executive related to the Company or its activities, provided that the
Company will not be liable for any action for the Executive’s gross negligence
or willful neglect.

14. Location of the Executive's Activities. The Executive’s principal place of
business in the performance of his duties and obligations under this Agreement
will be in either the Houston or Austin metropolitan areas, as determined by the
Company in its discretion. Notwithstanding the preceding sentence, the Executive
will engage in such travel and spend such time in other places as may be
necessary or appropriate in furtherance of his duties hereunder.

15. Confidentiality. The Executive recognizes that the Company has and will have
business affairs, products, future plans, trade secrets, customer lists, and
other vital information (collectively "Confidential Information") that are
valuable assets of the Company. The Executive agrees that he will not at any
time or in any manner, either directly or indirectly, divulge, disclose, or
communicate in any manner any Confidential Information to any third party
without the prior written consent of the Board. The Executive must protect the
Confidential Information and treat it as strictly confidential.

16. Termination. Except as provided in Section 2 of this Agreement, the
Executive’s employment hereunder will terminate under the following
circumstances:

  (a)

Voluntary Termination by the Executive. The Executive has the right to
voluntarily terminate this Agreement and his employment hereunder at any time
during the Employment Term upon three months’ prior written notice.

          (b)

Voluntary Termination by the Company. The Company has the right to voluntarily
terminate this Agreement and the Executive’s employment hereunder at any time
during the Employment Term upon three months’ prior written notice.

          (c)

Termination for Cause. The Company has the right to terminate this Agreement and
the Executive’s employment hereunder at any time for cause. As used in this
Agreement, "cause" means any of the following:

          (i)

Refusal by the Executive to implement or adhere to lawful policies or directives
of the Board or the CEO;

          (ii)

Breach of this Agreement by the Executive;

          (iii)

The Executive’s conviction of a felony;

          (iv)

The Executive’s conviction of a misdemeanor involving fraud, theft, deceit,
misrepresentation, conspiracy, breach of trust or breach of fiduciary duty;

          (v)

The Executive receiving a reprimand, suspension, fine or other administrative
penalty from the United States Securities and Exchange Commission or state
regulator in a matter that involves fraud, theft, deceit, misrepresentation,
conspiracy, breach of trust, breach of fiduciary duty or insider trading made
after the signed date of this contract; or

4

--------------------------------------------------------------------------------


  (vi)

Breach of fiduciary duty or the misappropriation by the Executive of funds from
or resources of the Company.

“Cause” will not be deemed to exist unless the Company has first given the
Executive a written notice thereof specifying in reasonable detail the facts and
circumstances alleged to constitute "cause" and, thirty (30) days after such
notice has been given, such conduct has, or such circumstances have, as the case
may be, not entirely ceased and not been entirely remedied.

  (d)

Termination Upon Death or for Disability. This Agreement and the Executive’s
employment hereunder, will automatically terminate upon:

            (i)

the Executive’s death; or

            (ii)

upon written notice to the Executive and certification of the Executive’s
disability by a qualified physician or a panel of qualified physicians if the
Executive becomes disabled beyond a period of twelve (12) months and is unable
to perform the duties contain in this Agreement.

            (e)

Termination on “Change of Control”.

            (i)

“Change of Control Event” means the occurrence of any one of the events set out
in Subsections A. to C. below:

            A.

The acquisition, other than from the Company, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of beneficial ownership of 50% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors,

            B.

The approval by the stockholders of the Company of a reorganization, merger or
consolidation of the Company in which the individuals and entities who were the
respective beneficial owners of the common stock and voting securities of the
Company immediately prior to such reorganization, merger or consolidation do
not, following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation; or

            C.

A liquidation or dissolution of the Company or the sale or disposition of all or
substantially all of the assets of the Company, which, for greater certainty, is
deemed to occur in the event the Company sells or disposes of all or
substantially all of the assets of a subsidiary of the Company.

5

--------------------------------------------------------------------------------

In the case of the occurrence of any of the events set forth in this Section
16(e), a Change of Control Event will be deemed to occur immediately prior to
the occurrence of any such events. The following will not constitute a Change of
Control Event:

    D.

If the sole purpose of the event is to change the jurisdiction of the Company’s
organization or to create a holding Company, partnership or trust that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such event; or

              E.

If the Executive is part of a purchasing group that consummates the Change of
Control Event.

              (ii)

If a Change of Control Event occurs with respect to the Company, the Executive’s
Employment will automatically terminate and the Company will pay the Executive
an amount equal to the total of:

              A.

the Salary for a period of 18 months; and

              B.

the Executive’s cost for a period of 18 months to obtain family and/or spousal
health insurance that is similar in coverage to that provided to the Executive
as of the date of the Change of Control,

which amount is payable within 30 days of the Change of Control Event.

  (f)

Effect of Termination.

          (i)

In the event that this Agreement and the Executive’s employment is terminated
for cause pursuant to Section 16(c), all obligations of the Company and all
duties, responsibilities and obligations of the Executive under this Agreement
will cease upon the effective date of such termination. Upon such termination,
the Executive will be entitled to receive only the compensation, benefits, and
reimbursement earned by or accrued to the Executive under the terms of this
Agreement prior to the date of termination, but will not be entitled to any
further compensation, benefits, or reimbursement after such date.

          (ii)

In the event the Executive or the Company voluntarily terminates this Agreement
pursuant to Sections 16(a) or 16(b), or in the event of the termination of this
Agreement upon death or disability of the Executive pursuant to Section 16(d),
the Executive will be entitled to all compensation pursuant to Section 9 of this
Agreement for the period through the effective termination date, provided that,
in the case of death or disability, payment may be made to the Executive’s
appointed trustee.

          (iii)

Other than as set forth above, the Executive will not be entitled to any further
compensation, benefits, or reimbursement after the date of his termination.

6

--------------------------------------------------------------------------------


  (g)

Resignation as Director. In the event that the Executive’s employment is
terminated by the Company for cause, the Executive agrees to immediately resign
as a director of the Company and any related entities. For the purposes of this
Section 16, the term “the Company” will be deemed to include subsidiaries,
parents, and affiliates of the Company.

17. Governing Law, Jurisdiction and Venue. This Agreement will be governed by
and construed in accordance with the laws of the State of Texas without giving
effect to any applicable conflicts of law provisions.

18. The Executive’s Representations and Warranties. The Executive hereby
represents and warrants that he is not under any contractual obligation to any
other company, entity or individual that would prohibit or impede the Executive
from performing his duties and responsibilities under this Agreement and that he
is free to enter into and perform the duties and responsibilities required by
this Agreement. The Executive hereby agrees to indemnify and hold the Company
and its officers, directors, employees, shareholders and agents harmless in
connection with the representations and warranties made by the Executive in this
Section 18.

19. Notices. All demands, notices, and other communications to be given
hereunder, if any, must be in writing and will be sufficient for all purposes if
personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.

The Company: The Executive: Arkanova Energy Corporation Reginald Denny 2441 High
Timbers Drive, Suite 120 16709 French Harbour Court The Woodlands, Texas 77380
Austin, Texas 78734

20. Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties.

21. No Assignment of Agreement. This Agreement is for the unique personal
services of the Executive and is not assignable or delegable, in whole or in
part, by the Executive or the Company.

22. Currency. All dollar amounts referred to in this Agreement are in lawful
money of the United States.

23. Headings. The headings contained in this Agreement are for reference only
and do not in any way affect the meaning or interpretation of this Agreement.

24. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, the remaining provisions will continue to be valid
and enforceable.

25. No Waiver. The failure of either party to enforce any provision of this
Agreement is not be construed as a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.

7

--------------------------------------------------------------------------------

26. Independent Legal Advice. The Executive acknowledges that he has read and
understands this Agreement, and acknowledges that:

  (a)

he has read and understands this Agreement;

        (b)

Clark Wilson LLP acts solely for the Company with respect to the preparation of
this Agreement and cannot provide the Executive with any advice regarding same;
and

        (c)

he has had the opportunity to obtain independent legal advice to respect to this
Agreement.

27. Execution in Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument and, in pleading or proving
any provision of this Agreement, it will not be necessary to produce more than
one of such counterparts.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ARKANOVA ENERGY CORPORATION

By: “Erich Hofer” “Reginald Denny”   Erich Hofer, Independent Director REGINALD
DENNY

8

--------------------------------------------------------------------------------